Exhibit 10.2

 

Agreement of Amendment

 

dated as of

 

August 20, 2012

 

In accordance with Section 11.02 of the Master Repurchase Agreement (the “MR
Agreement”) dated as of March 30, 2011, between Excel Mortgage Servicing, Inc.
as the Seller and Alliance Bank of Arizona, a Division of Western Alliance Bank
as the Buyer, the following amendments to the MR Agreement shall take effect
upon execution of this Agreement of Amendment by both the Seller and the Buyer
(the “Amendment”).

 

Section 1.  Amendments.

 

(c)  The Pricing Schedule, Schedule 3, is hereby amended by deleting the Pricing
Schedule with the Effective Date of 9/22/11 in its entirety and inserting the
attached Amended Pricing Schedule, Schedule 3, with the Effective Date of
8/20/12.

 

Section 2.   Waiver/No Default.

 

On the effective date of this Amendment, no Default or Event of Default shall
have occurred and be continuing under the MR Agreement and each of the
representations and warranties of Seller made in the MR Agreement shall be true
and correct.

 

Section 3.   Limited Effect.

 

Except as expressly amended, waived and modified by this Amendment, the MR
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.  The execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the MR
Agreement or any related document.

 

Section 4.   Counterparts.

 

This Amendment may be executed by each of the parties hereto on any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
counterpart signature page to this Amendment in Portable Document Format (PDF)
or by facsimile transmission shall be as effective as delivery of a manually
executed original counterpart thereof.

 

Section 5.   GOVERNING LAW.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA.

 

--------------------------------------------------------------------------------


 

SELLER

 

BUYER

Excel Mortgage Servicing, Inc.

 

ALLIANCE BANK OF ARIZONA, A DIVISION OF WESTERN ALLIANCE BANK

 

 

 

 

 

 

By:

 

 

 

 

Name:

Todd Taylor

 

By:

 

Title:

CFO

 

Name:

Stephen R. Curley

Date:

 

 

Title:

Senior Vice President

 

 

 

Date:

 

 

 

 

SELLER

 

 

Excel Mortgage Servicing, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

William Ashmore

 

 

Title:

President

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3
TO
MASTER REPURCHASE AGREEMENT
BETWEEN
Excel Mortgage Servicing, Inc.
AND
Alliance Bank of Arizona, A Division of Western Alliance Bank

 

PRICING SCHEDULE
Effective Date 8/20/2012

 

1)             Transaction Fees.  With respect to this Agreement, the Seller
shall pay to the Buyer each of the following amounts (“Transaction Fees”):

 

a)             Repurchase Facility Origination Fee:  $0.00

 

b)             Loan Purchase Fee: $75.00 for each Purchased Loan

 

c)              $50.00 a day will be assessed on any Purchased Loan with respect
to which Buyer is not in receipt of the original Mortgage Note evidencing such
Purchased Loan within five (5) Business Days of the Purchase Date.  This fee
will be assessed daily until the original Mortgage Note evidencing such
Purchased Loan is received by Buyer.

 

2)             Pricing Rates:  With respect to any Purchased Loan, the following
Pricing Rates shall apply:

 

a)             Purchased Loans repurchased by Seller within 30 days of its
Purchase Date:  Prime Rate plus 1.00%

 

b)             Purchased Loans repurchased by Seller within 31-59 days of its
Purchase Date:  Prime Rate plus 1.75%

 

c)              Purchased Loans repurchased by Seller within 60-90 days of its
Purchase Date:  Prime Rate plus 4.00 %

 

d)             Purchased Loans not repurchased by Seller within 91 days of its
Purchase Date:  the lesser of (i) the Maximum Rate or (ii) Prime Rate plus 6.00%

 

e)              Purchased Loans that are Eligible Mortgage Aged Loans not sold
or purchased by Seller within 364 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) Prime Rate plus 6.00%

 

--------------------------------------------------------------------------------


 

3)             Minimum Pricing Rates:  With respect to any Purchased Loan the
following are the Minimum Pricing Rates:

 

a)             Purchased Loans repurchased by Seller within 30 days of its
Purchase Date:  4.25%

 

b)             Purchased Loans repurchased by Seller within 31-59 days of its
Purchase Date:  5.00%

 

c)              Purchased Loans repurchased by Seller within 59-90 days of its
Purchase Date:  7.25%

 

d)             Purchased Loans not repurchased by Seller within 91 days of its
Purchase Date:  the lesser of (i) the Maximum Rate or (ii) 8.75%

 

e)              Purchased Loans that are Eligible Mortgage Aged Loans not sold
or purchased by Seller within 364 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) Prime Rate plus 9.25%

 

4)             Sublimits, Purchase Price Percentage, Repurchase Date for
Eligible Mortgage Loans:

 

Eligible Mortgage
Loans

 

Definition

 

Repurchase
Facility Sublimit

 

Purchase
Price
Percentage

 

Repurchase Date

 

Conforming Mortgage Loans*

 

Conforming mortgage loans are conventional one-to-four family residential, first
lien mortgages that fully conform to all underwriting and documentation
requirements of FNMA, FHLMC, or FHA/VA.

 

100% /
No Limit

 

98

%

30 Days from the applicable Purchase Date.

 

Conforming Non-Owner Occupied

 

Conforming mortgage loans on a property other than the mortgagor’s primary
residence that conforms to all underwriting and documentation requirements of
FNMA and FHLMC.

 

20%

 

97

%

30 Days from the applicable Purchase Date.

 

Eligible Jumbo & Super Jumbo

 

Non-Conforming mortgage loans are standard mortgage loans secured by a
one-to-four family residential, first lien mortgage but have a loan balance
greater than $417,000; $729,750 in California.

 

An approved investor commitment will be required before these loans are funded.
The underlying loan can be no greater than $2MM and must have a minimum FICO of
700.

 

25%

 

97

%

30 Days from the applicable Purchase Date.

 

 

--------------------------------------------------------------------------------


 

FNMA / Freddie
Mac HARP Loans

 

Maximum LTV on underlying loan of 125% for FNMA Seller Servicer. Loans must be
underwritten by automated DU system or have approved investor commitment.
Maximum DTI of 45%, Minimum FICO of 680. Primary and Second Homes only.

 

25%

 

95

%

45 days from the applicable Purchase Date.

 

FHA Loans / GNMA
Securitization

 

Maximum LTV of 100% on underlying loan. Loans must be underwritten by automated
Loan Prospector system or have approved investor commitment.

 

100% /
No Limit

 

98

%

45 days from the applicable Purchase Date.

 

Aged Loans

 

Performing Eligible Mortgage Loan without a current Take-Out Commitment.
Requires pre-approval of Buyer before Funding.

 

$1,000,000.00

 

80

%

364 days from the applicable Purchase Date.

 

 

 

 

Borrowers Initial:

 

 

 

 

 

 

 

Alliance Bank Initial:

 

 

--------------------------------------------------------------------------------